Exhibit 10.1
LOOPNET, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into effective as of                 (the “Effective Date”), by and
between                 (the “Executive”) and LoopNet, Inc., a Delaware
corporation (the “Company”).
RECITALS
     WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel;
     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that, as is the case with many publicly-held corporations, the possibility of a
Change in Control (as defined below) exists and that such possibility, and the
uncertainty and questions which it may raise among management, could result in
the departure or distraction of management personnel to the detriment of the
Company and its stockholders; and
     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in light of the possibility of a Change in Control;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows.
ARTICLES
     1. Definitions. The following terms referred to in this Agreement shall
have the following meanings.
     “Cause” shall mean (i) any act of personal dishonesty taken by the
Executive in connection with his or her responsibilities as an employee which is
intended to result in substantial personal enrichment of the Executive and is
reasonably likely to result in material harm to the Company, (ii) the
Executive’s conviction of a felony, (iii) a willful act by the Executive which
constitutes misconduct and is materially injurious to the Company, or (iv)
continued willful violations by the Executive of the Executive’s obligations to
the Company after the Executive has received a written demand for performance
from the Company which describes the basis for the Company’s belief that the
Executive has not substantially performed his or her duties.
     “Change of Control” shall mean the first to occur of any of the following
events after the date hereof:
     (i) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted

1



--------------------------------------------------------------------------------



 



into or exchanged for voting securities of the surviving entity) more than sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
     (ii) (A) any approval by the stockholders of the Company of a plan of
complete liquidation of the Company, other than as a result of insolvency or
(B) the consummation of the sale or disposition (or the last in a series of
sales or dispositions) by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition to a wholly-owned direct or
indirect subsidiary of the Company and other than a sale or disposition which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (by being converted into or exchanged for
voting securities of the entity to which such sale or disposition was made) more
than sixty percent (60%) of the total voting power represented by the voting
securities of the entity to which such sale or disposition was made after such
sale or disposition; or
     (iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 40% or more of the total voting power represented by
the Company’s then outstanding voting securities; or
     (iv) during any period of two consecutive years after the Effective Date,
Incumbent Directors cease for any reason to constitute a majority of the Board.
     “Compensation Continuation Period” shall mean the period of time commencing
with the date of the Executive’s Involuntary Termination at any time within the
period two (2) months prior to a Change of Control and twelve (12) months after
a Change of Control, and ending with the expiration of twelve (12) months
following the date of the Executive’s Involuntary Termination.
     “Good Reason” shall mean the occurrence of any of the following:
(i) without the Executive’s express written consent, a material reduction of the
Executive’s duties, title, authority or responsibilities relative to the
Executive’s duties, title, authority or responsibilities in effect immediately
prior to the Change of Control; (ii) a reduction by the Company of the
Executive’s base salary or bonus opportunity as in effect immediately prior to
such reduction; (iii) a material reduction by the Company in the kind or level
of employee benefits to which the Executive is entitled immediately prior to
such reduction with the result that the Executive’s overall benefits package is
materially reduced; (iv) without the Executive’s express written consent, the
relocation of the Executive to a facility or a location more than five (5) miles
from his or her current facility and the new location is more than fifty
(50) miles the Executive’s current residence; or (v) the failure of the Company
to obtain the assumption of this Agreement by a successor.
     “Incumbent Directors” shall mean directors who either (A) are directors of
the Company as of the Effective Date, or (B) are elected, or nominated for
election, to the

2



--------------------------------------------------------------------------------



 



Board with the affirmative votes of at least a majority of those directors then
still in office who either were directors on the Effective Date or whose
election or nomination for election was so approved.
     “Involuntary Termination” shall mean a termination of the Executive by the
Company without Cause or a resignation by the Executive within 90 days of any
event constituting Good Reason.
     2. Term of Agreement. This Agreement shall be in effect for the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date provided that if a Change of Control shall have occurred during
the term of this Agreement, this Agreement shall remain in effect to give effect
to its provisions.
     3. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.
     4. Change of Control and Severance Benefits; Non-solicitation.
     (a) Involuntary Termination Following Change of Control. If the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
at any time during the period commencing two (2) months prior to a Change of
Control and ending twelve (12) months after a Change of Control, then the
Executive shall be entitled to receive from the Company the following benefits,
contingent upon the Executive’s execution, delivery and non-revocation of the
Company’s standard form of release attached hereto as Exhibit A (the “Release”)
within 45 days from the Executive’s “separation from service,” within the
meaning of Section 409A of the Internal Revenue Code (as defined below) (the
“Release Deadline”).
     (i) Cash Severance Payments. Executive shall receive an aggregate amount
(the “Severance Amount”) equal to one times the sum of (i) the Executive’s
annual base salary in effect on the date of termination plus (ii) the average of
the annual bonuses paid to the Executive in the two most recently completed
fiscal years preceding the date of termination. The Company shall pay the
Severance Amount to the Executive in a lump sum within 15 days after the
expiration of the Release Deadline.
     (ii) Health Benefits Continuation. During the Compensation Continuation
Period, through COBRA, the Company shall continue to make available to the
Executive and Executive’s spouse and dependents covered under any group health
plans of the Company on the date of such termination of employment, all group
health insurance plans in which Executive or such covered dependents participate
on the date of the Executive’s termination at the same cost to the Executive as
the Executive paid for such benefits prior to termination of employment. To the
extent the Company cannot continue to provide such benefits

3



--------------------------------------------------------------------------------



 



through COBRA, within 15 days after the expiration of the Release Deadline, it
will pay the Executive a lump sum amount that would be sufficient to enable the
Executive to purchase such benefits from a third party at the same cost to the
Executive on an after-tax basis as the Executive paid for such benefits prior to
the termination of employment.
     (iii) Forfeiture upon Breach of Covenants. Notwithstanding any of the
foregoing, if the Executive breaches his or her obligations under paragraph
(e) or (f) of this Article 4, from and after the date of such breach, (x) the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Amount and
(y) the Executive will no longer be entitled to, and the Company will no longer
be obligated to make available to Executive or Executive’s spouse or dependents,
any group health insurance plans or any payment in respect of such plans to the
extent the Company cannot continue to provide such benefits.
     (iv) Equity Acceleration. Upon the expiration of the Release Deadline, the
vesting and exercisability of each option, restricted stock award, restricted
stock unit or other stock based award (each, a “Stock Award”) shall be
automatically accelerated in full and the forfeiture provisions and/or Company
right of repurchase of each Stock Award shall automatically lapse in full. In no
event shall the Stock Awards be amended to reflect this clause (iv) unless and
until there has been an Involuntary Termination after a Change of Control.
Additionally, the Executive will have eighteen (18) months following his or her
Involuntary Termination after a Change of Control to exercise any vested stock
options not to exceed the expiration date of such options.
     (b) Other Termination in Connection with a Change of Control. If the
Executive’s employment with the Company terminates other than as a result of an
Involuntary Termination at any time within twelve (12) months after a Change of
Control, then the Executive shall not be entitled to receive the Severance
Amount or other benefits hereunder, but may be eligible for those benefits (if
any) as may then be established under the Company’s then existing severance and
benefits plans and policies.
     (c) Termination Apart from a Change of Control. If the Executive’s
employment with the Company terminates for any or no reason other than within
twelve (12) months following a Change of Control, then the Executive shall not
be entitled to receive the Severance Amount or other benefits hereunder, but may
be eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the time of
such termination.
     (d) Accrued Wages and Vacation; Expenses. Without regard to the reason for,
or the timing of, Executive’s termination of employment: (i) the Company shall
pay the Executive any unpaid base salary due for periods prior to the date of
termination; (ii) the Company shall pay the Executive all of the Executive’s
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Executive, the Company shall
reimburse the Executive for all

4



--------------------------------------------------------------------------------



 



expenses reasonably and necessarily incurred by the Executive in connection with
the business of the Company prior to the date of termination. These payments
shall be made promptly upon termination and within the period of time mandated
by law.
     (e) Confidentiality and Non-Solicitation. In consideration of the benefits
and protections conferred under this Agreement, the Executive agrees that he or
she will continue to abide by the confidentiality provisions in the Company’s
Proprietary Information and Inventions, as executed by the Executive, including
but not limited to the obligations upon termination of employment set forth in
Section 7 of such agreement.
     5. Limitation on Benefits.
     (a) Notwithstanding anything contained in this Agreement to the contrary,
to the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
employer plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if Executive received all of the Benefits
(such reduced amount is hereinafter referred to as the “Limited Benefit
Amount”). Unless Executive shall have given prior written notice specifying a
different order to the Company to effectuate the Limited Benefit Amount, the
Company shall reduce or eliminate the Benefits, by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the “Determination”
(as hereinafter defined). Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
     (b) A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
the Company (the “Accounting Firm”) at the Company’s expense. The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and Executive
within five (5) days of the date of termination of Executive’s employment, if
applicable, or such other time as requested by the Company or by Executive
(provided Executive reasonably believes that any of the Benefits may be subject
to the Excise Tax) and if the Accounting Firm determines that no Excise Tax is
payable by Executive with respect to any Benefits, it shall furnish Executive
with an opinion reasonably acceptable to Executive that no Excise Tax will be
imposed with respect to any such Benefits. Within ten (10) days of the delivery
of the Determination to the Executive, the

5



--------------------------------------------------------------------------------



 



Executive shall have the right to dispute the Determination (the “Dispute”). If
there is no Dispute, the Determination shall be binding, final and conclusive
upon the Company and the Executive.
     6. Successors.
     (a) Company’s Successors. Any successor to the Company (whether direct or
indirect) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets.
     (b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     7. Notices.
     (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Chief Financial Officer, or to the
Chief Executive Officer if the notice to the Company is from the Chief Financial
Officer.
     (b) Notice of Termination. Any termination by the Company or by the
Executive shall be communicated by a notice of termination to the other party
hereto given in accordance with this Article.
     8. Arbitration.
     (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in San Francisco, CA, in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator(s) may grant injunctions
or other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.

6



--------------------------------------------------------------------------------



 



     (b) The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitral
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.
     (c) EXECUTIVE HAS READ AND UNDERSTANDS THIS ARTICLE, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
     (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.
     (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq.;
     (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
EXECUTIVE’S INITIALS: ______
     9. Miscellaneous Provisions.
     (a) No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that the Executive may receive from any other
source.

7



--------------------------------------------------------------------------------



 



     (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company other
than the Executive. No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
     (c) Integration. Except as to the provisions of the Company’s form
proprietary information and inventions agreement entered into between the
Company and the Executive, this Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements, whether written or oral.
     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.
     (e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (f) Withholding Taxes. All payments made pursuant to this Agreement shall
be subject to withholding of applicable income and employment taxes.
     (g) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
     (h) Section 409A. In the event that the Company determines that any of the
benefits payable under this Agreement would violate Section 409A of the Code
(“Section 409A”), then the Company and the Executive shall agree to implement
adjustments needed to comply with Section 409A (to the minimum extent necessary
to avoid the imposition of any excise taxes and without reducing the absolute
value of such benefits). In addition, to the extent (i) any payments to which
Executive becomes entitled under this Agreement or any agreement or plan
referenced herein, in connection with Executive’s termination of employment with
the Company constitutes deferred compensation subject to Section 409A and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A, then such payment or payments shall not
be made or commence until the date which is six (6) months after the Executive’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A) or, if earlier, the date of death of the
Executive; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in

8



--------------------------------------------------------------------------------



 



a single sum or in installments) in the absence of this paragraph shall be paid
to Executive or Executive’s beneficiary in one lump sum. Any payments which are
delayed under this paragraph shall not accrue interest and shall be paid in a
lump sum on the actual date of payment of the delayed payment amount.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement as of
the day and year first above written.

            LoopNet, Inc.
      By:                       [Name of Executive]   

10



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF RELEASE OF CLAIMS
     This Release (this “Release”) is entered into between LoopNet, Inc., a
Delaware corporation [or its successor entity, if applicable] (the “Company”),
on the one hand, and _______________ (the “Executive”), on the other hand.
     1. Each of the undersigned executes and enters into this Release in
consideration of each and all of the agreements made and undertaken by each of
the undersigned as follows:
     (a) Executive’s health insurance benefits will cease on his last day of
employment (the “Termination Date”), subject to Executive’s right to continue
his health insurance under COBRA (including any applicable reimbursement for
COBRA expenses as set forth in the Severance Agreement). Executive’s
participation in all other benefits and incidents of employment will cease on
the Termination Date. Executive will cease accruing all other benefits,
including but not limited to, vacation time and paid time off, as of the
Termination Date.
     (b) Executive shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company and shall continue to
comply with the terms and conditions of the Proprietary Information and
Inventions Agreement dated _________, 2002 between Executive and the Company
(the “Confidentiality Agreement”). Executive shall have complied with the
obligations set forth in Section 7 of the Confidentiality Agreement to deliver
to the Company all documents and other materials which may contain Confidential
Information as defined in the Confidentiality Agreement. By signing this
Release, Executive represents and declares under penalty of perjury under the
laws of the state of California that he has complied with Section 7 of the
Confidentiality Agreement.
     2. Executive and the Company agree that the payment of benefits that
Executive has received and other benefits that Executive is entitled to receive
under the Change of Control Severance Agreement dated _________, 200_ between
the Company and the Executive (the “Severance Agreement”) represent settlement
in full of all outstanding obligations owed to Executive by the Company and its
owners, related entities, officers, directors, employees, agents,
representatives and stockholders (the “Releasees”). Executive, on his own
behalf, and on behalf of his respective heirs, family members, executors, agents
and assigns, does hereby fully and forever release and discharge the Releasees
of and from, and agrees not to sue concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess, or that
Executive’s heirs, family members, executors, agents and assigns have or might
have through Executive, arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Release, including
without limitation:

  a)   any and all claims relating to or arising from Executive’s

11



--------------------------------------------------------------------------------



 



      employment relationship occurring prior to Executive’s execution of this
release, but expressly excluding claims Executive may have (i) under the
Severance Agreement, (ii) under any other written agreement between Executive
and the Company and/or its subsidiaries or affiliates, or (iii) claims for
vested benefits accrued under any benefit plan of the Company or its
subsidiaries or affiliates, including but limited to the continuing obligation
for health benefits in Section 4(a)(ii) of the Severance Agreement;

  b)   any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;     c)   any and all claims under the law of any
jurisdiction including, but not limited to, wrongful discharge of employment,
constructive discharge from employment, termination in violation of public
policy, discrimination, harassment, retaliation, breach of contract, both
express and implied, breach of the covenant of good faith and fair dealing, both
express and implied; promissory estoppel, negligent and intentional infliction
of emotional distress, negligent and intentional misrepresentation, negligent
and intentional interference with prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
fraud, misrepresentation, assault, battery invasion of privacy, false
imprisonment and conversion;     d)   any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Executive Retirement Income Security Act
of 1974, the Worker Adjustment Retraining and Notification Act, the Older
Workers Benefit Protection Act; the California Fair Employment and Housing Act,
the California Labor Code; and any and all applicable California laws,
regulations or statutes;     e)   any and all claims for violation of the
federal or any state constitution;     f)   any and all claims arising out of
any other laws and regulations relating to employment or employment
discrimination;     g)   any claim for any loss, cost, damage, or expense
arising out of any

12



--------------------------------------------------------------------------------



 



      dispute over the non-withholding or other tax treatment of the proceeds
received by Executive as a result of this Release; and

  h)   any and all claims for attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Release or any obligations with respect to indemnification for any
potential liability alleged against you in connection with your role as an
officer or director of the Company in accordance with indemnification
obligations the Company may have to you under the Company’s certificate of
incorporation and bylaws, applicable law, any directors and officers liability
insurance policy maintained by the Company and/or any indemnification agreement
between you and the Company in effect immediately prior to the date of this
Release.
     3. Executive represents that he is not aware of any claim by him other than
the claims that are released by this Release. Executive acknowledges that he has
been advised by legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     Executive, being aware of said code section, agrees to expressly waive any
rights he may have under the above principal or any statute or common law
principals of similar effect.
     4. Executive acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Executive and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Release. Executive
acknowledges that the consideration given for this waiver and release agreement
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised in writing that:

  a)   he should consult with an attorney prior to executing this Release;    
b)   he has up to twenty-one (21) days within which to consider this Release;  
  c)   he has seven (7) days following his execution of this Release to revoke
this Release;

13



--------------------------------------------------------------------------------



 



  d)   this Release shall not be effective until the revocation period has
expired; and     e)   nothing in this Release prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

     5. Each of the undersigned agrees that none of the releases set forth
herein releases any claims arising out of obligations set forth in this Release.
     6. This Release is effective after it has been signed by both parties and
after (8) days have passed since Executive signed the Release (the “Effective
Date”).
     7. Executive and the Company agree that any and all disputes arising out of
the terms of this Release, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Francisco County,
California before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes of California Code of Civil Procedure.
The parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the parties
and the subject matter of their dispute relating to Executive’s and Company’s
obligations under this Release.
     8. If any provision of this Release or the application thereof is held
invalid, the invalidity shall not affect other provisions or application of the
Release which can be given effect without the invalid provisions or application
and to this end the provisions of this Release are declared to be severable.
     9. This Release contains the entire agreement of the undersigned with
respect to the matters covered by this Release and no promise made by any party
or by an officer, attorney, or agent of any party that is not expressly
contained in this Release shall be binding or valid. This Release supersedes any
prior agreement between the parties with the exception of the Confidentiality
Agreement, and the Severance Agreement. Additionally, any modification of any
provision of this Release, to be effective, must be in writing and signed by
both parties.
     10. This Release shall be governed by and construed under the laws of the
State of California, without regard to its conflict of laws provisions.
     11. Executive will not make any statement, written or oral, that disparages
the Company or any of its affiliates, or any of the Company’s or its affiliates’
products, services, policies, business practices, employees, executives,
officers or directors. Similarly, the Company will not, and the Company agrees
to instruct its executive

14



--------------------------------------------------------------------------------



 



officers, members of the Company’s Board of Directors or employees not to make
any statement, written or oral, that disparages Executive.
     12. Each party to this Release has consulted with, or had the opportunity
to consult with, legal and tax counsel concerning all paragraphs of this
Release. Each party has read the Release and has been fully advised by legal
counsel with respect to the rights and obligations under the Release, or has had
the opportunity to obtain such advice. Each party is fully aware of the intent
and legal effect of the Release, and has not been influenced to any extent
whatsoever by any representation or consideration other than as stated herein.
After consultation with and advice from, or the opportunity for consultation
with and advice from, legal counsel, each party voluntarily enters into this
Release.

15



--------------------------------------------------------------------------------



 



          DATED:                                           LoopNet, Inc.
      By:           Name:           Title:                       [Name of
Executive]             

16